         Case 1:19-cr-00521-PKC Document 48 Filed 02/20/20 Page 1 of 1
                                         U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   February 20, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Peter Bright, 19 Cr. 521

Dear Judge Castel:

        The Government’s witnesses are available for retrial of the defendant on any date other
than the following:

      March 23 to March 31, 2020
      April 27 to May 1, 2020
      May 25 to May 29, 2020

        The Government respectfully requests that time be excluded under the Speedy Trial Act
until the trial date in order for the parties to obtain their witnesses and prepare for trial.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               by: /s/ Alexander Li
                                                   Alexander Li
                                                   Timothy Howard
                                                   Assistant United States Attorneys
                                                   (212) 637-2265/-2308

cc: Amy Gallicchio, Esq. (by ECF)
    Zawadi Baharanyi, Esq. (by ECF)
